Citation Nr: 0304805	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-14 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for an innocently acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel





INTRODUCTION

The veteran had active service from May 1962 to May 1964.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

The case was remanded by the Board to the RO in May 2001 for 
additional development of the record.  

The case underwent further development of the record at the 
Board pursuant to directives set forth in a Board memorandum 
dated in September 2002.  



FINDING OF FACT

The currently demonstrated history of generalized anxiety 
disorder is shown as likely as not to have had its clinical 
onset during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by a history of generalized anxiety 
disorder is due disease that was incurred in service.  38 
U.S.C.A. §§ 1110, 5107(b), 7104 (West 2002); 38 C.F.R. § 
3.303 (2002).  






REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the veteran contends that he developed a 
psychiatric disability during service.  

The veteran had active service from May 1962 to May 1964.  A 
careful review of the service medical records from that 
period shows that the veteran was treated for several 
fainting spells in service.  A November 1963 record, for 
example, notes that the veteran believed that his extreme 
nervousness was the cause for his fainting troubles.  

On the February 1964 separation examination, a history of 
psychoneurotic convulsions, evaluated by EEG, GTT and other 
laboratory tests was noted and found as not organic in 
nature.  

Post-service, the veteran was afforded a VA examination in 
October 1967 in conjunction with a claim of service 
connection for a convulsive disorder.  (This claim was 
eventually denied as it was found that the convulsive 
disorder pre-existed service and was not aggravated therein.  
The Board declined to reopen this claim in a May 2001 
decision.)  The examiner noted that the veteran was a very 
immature individual with considerable tension.  The examiner 
also noted that the veteran reported that he had always been 
nervous.  

In a May 2001 remand, the Board afforded the veteran another 
opportunity to provide evidence of a current psychiatric 
disability which was incurred during service.  As a result, 
the veteran provided additional VA medical records showing 
current treatment records for a psychiatric disability.  

In light of the medical evidence showing treatment for a 
current psychiatric disability, the Board found that a VA 
examination was necessary to obtain an opinion as to whether 
the veteran had current psychiatric disability that was 
incurred in or aggravated by service.  

The veteran was afforded such an examination in December 
2002.  The veteran reported that he was very shy and 
introverted and had been inhibited during his childhood and 
that he always had trouble expressing to people.  The veteran 
reported that he was always very nervous and uptight, 
"hyper" and always in a hurry.  

The veteran indicated that he could not stay still and got 
nervous while doing things.  He reported that he did not like 
elevators or like to be in a room with a lot of people.  The 
veteran stated that every little thing made him so nervous 
that he bit his nails.  

The veteran related the onset of this disability to service 
and maintained that, since service, he had been more tense, 
uptight, jittery and nervous all the time.  The veteran 
reported that he could not concentrate and was always 
restless.  The veteran denied current depression, psychotic 
feelings and had no suicidal or homicidal thoughts.  In 
addition, he denied having any emotional stressors at that 
time.  

On the mental status examination, the veteran was alert, 
oriented in all spheres, well dressed, and cooperative.  He 
was normoactive, had a good eye contact, but showed trouble 
in expressing his symptoms.  His affect was anxious, tense, 
constricted and increased in intensity.  

His mood was predominantly anxious.  Sometimes, he would 
become dysphoric easily.  His speech was hesitant, but 
coherent.  He did not show any thought disorder, had no acute 
psychosis, and had no active suicidal or homicidal thoughts.  
During the examination, he showed decreased concentration.  
He could not tell how many nickels were in $1.35 and could 
not spell table backward.  His memory seemed okay, short and 
long term.  He showed minimal judgment and insight into his 
emotional problems.

The Axis I diagnosis was that of (1) History of generalized 
anxiety disorder; (2) Social phobias.  

The examiner indicated that, after reviewing the veteran's 
claims file, all of his previous psychiatric history, his 
previous psychiatric evaluations since he served in the 
service and after that, it seemed like the veteran was having 
problems expressing himself since childhood.  

According to the examiner, it appeared that the veteran was 
always very shy and introverted, and then when he joined the 
service, it seemed like he started getting atypical panic 
attacks and developed a generalized anxiety with some 
phobias, especially claustrophobia, which he still had.  The 
examiner also noted that the veteran had developed depressive 
symptoms and bereavement reaction after his son and then his 
wife had died, but he was not psychotic.  The veteran did not 
have any acute depression, but did meet all the criteria for 
generalized anxiety disorder.  

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting 
chronic condition during service, a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002)  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

A review of the evidence in this case shows that it is as 
least as likely as not that the veteran has a current 
generalized anxiety disorder that developed during service.  

The service medical records noted that the veteran blamed his 
fainting spells on a nervous condition.  In addition, the 
examiner in December 2002 reviewed the veteran's claims file 
and opined that the veteran developed a generalized anxiety 
with some phobias, manifested by atypical panic attacks 
during service.  

Based on its review of the entire record, including the 
service medical records showing treatment for fainting 
spells, the Board finds that the evidence is in relative 
equipoise in this case.  

In light of the foregoing, and by extending the benefit of 
the doubt to the veteran, the Board concludes that service 
connection is warranted for the history of a generalized 
anxiety disorder.  38 U.S.C.A.. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2002).  

Finally, the Board must point out that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
To implement the provisions of the law, VA promulgated 
regulations published at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The Act and implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (West 2002); 38 C.F.R. § 3.102 (2002).  
 
They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  
 
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  
 
In light of the favorable action taken hereinabove, 
discussion of VCAA is not necessary here.  



ORDER

Service connection for the history of a generalized anxiety 
disorder is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

